Citation Nr: 1754325	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-43 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a foot disability other than bilateral forefoot arthritis, bilateral hallux valgus, a left second toe scar, and pes cavus with hammer toes, metatarsalgia, plantar fasciitis, and heel spurs.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The issue of entitlement to service connection for a foot disability was remanded in September 2016; subsequently, in June 2017, the Agency of Original Jurisdiction granted entitlement to service connection for foot disabilities including bilateral forefoot arthritis, bilateral hallux valgus, a left second toe scar, and pes cavus with hammer toes, metatarsalgia, plantar fasciitis, and heel spurs.  The issue of entitlement to a foot disability other than these foot disabilities was then returned to the Board.  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board recognizes that the Veteran attempts to raise the issue of entitlement to service connection for a right ankle disability in a statement dated July 2017.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection for a foot disability other than bilateral forefoot arthritis, bilateral hallux valgus, a left second toe scar, and pes cavus with hammer toes, metatarsalgia, plantar fasciitis, and heel spurs.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for a foot disability other than bilateral forefoot arthritis, bilateral hallux valgus, a left second toe scar, and pes cavus with hammer toes, metatarsalgia, plantar fasciitis, and heel spurs, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2017 statement, the Veteran's representative indicated that the Veteran was satisfied with the decision in his appeal, and wished to withdraw any remaining claim for entitlement to service connection for a foot disability.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a foot disability other than bilateral forefoot arthritis, bilateral hallux valgus, a left second toe scar, and pes cavus with hammer toes, metatarsalgia, plantar fasciitis, and heel spurs is dismissed.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


